                 Case 1:21-cv-00016-EGS Document 9 Filed 01/27/21 Page 1 of 5


                                                                                                                                             CO 249
                                                                                                                                             Rev. 2/2010

               UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                        FOR THE DISTRICT OF COLUMBIA




 ARGYLE SYSTEMS INC.
____________________________________
      Plaintiff(s)

                                                                                                                 1:21-cv-00016-EGS
                                                                                               Civil Action No. _______________
       vs.


 INTERNAL REVENUE SERVICE
____________________________________
      Defendant(s)


                                                    AFFIDAVIT OF MAILING

           Susan Barrett
       I, _________________________________________, hereby state that:
               6th
       On the __________        January
                         day of ________________________, 2021 I caused to be deposited in the
                                                          _______,
United States Mail a copy of the summons and complaint in the above captioned case, postage prepaid,
return receipt requested, restricted delivery, addressed to the following defendant:



       Internal Revenue Service - Commissioner of Internal Revenue, Attention: CC:PA, 1111 Constitution Avenue, N.W., Washington, DC 20224




                                                                7018 1830 0000 2335 3464
       I have received the receipt for the certified mail, No. ______________________________
(attached hereto), indicating that delivery of the summons and complaint was made upon said defendant
       11th
on the __________         January
                  day of ________________________,  2021
                                                   _______.
       I declare under penalty of perjury that the foregoing is true and correct.




           January 27, 2021
       ________________________                                                     _________________________________
                       (Date)                                                                             (Signature)
                             Case 1:21-cv-00016-EGS Document 9 Filed 01/27/21 Page 2 of 5




                                Quick Tools

ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPLOYEE AVAILABILITY DUE TO THE IMPACTS OF COVID-19. WE APPRECIATE YOUR PATIENCE.




                                                                                                                                          Tracking            FAQs >
       USPS Tracking®

                                      +


                                                                                                                                                                       I
       Track Another Package                                       ?'~ Track Packages
                                                                   ~    Anytime, Anywhere
                                                                                                 Get the free Informed Delive~ feature to receive
                                                                                                 automated notifications on your packages           F'fi::i:\i-i,i

                                                                                                                                                            Remove X
                   Tracking Number: 70181830000023353464

                                                                                  Status


                   Your item was delivered to the front desk, reception area,      &Delivered
                   or mail room at 9:20 am on January 11. 2021 in                 January 11, 2021 at 9:20 am
                   WASHINGTON, DC 20224.                                          Delivered, Front Desk/Reception/Mall Room
                                                                                  WASHINGTON. DC 20224

                                                                                  Get Updates v
Case 1:21-cv-00016-EGS Document 9 Filed 01/27/21 Page 3 of 5
                                                  . COMFl"ETE THIS SECrioN ONiDELivitir'• -· •r
                                                                       .• , • ~~l":.:!,u~., :. ,,      •                                                                 ~

     • Complete Items 1, 2, and 3.                  A. Signature
     • Print your name and address on the reverse   X
                                                                                               • Agent
        •
            so that we can return the card to you.
            Attach this card to the back of the mallplece,
            or on the front If space permits.
                                                                                       B. Received by (Printed Name}                               I    0 Addressee
                                                                                                                                                    C. Date of Delivery


        1. Article Addressed to:                                                       0. Is delivery address different from Item 1?                          D    Yes
                                                                                          If YES, enter delivery address below:                              •     No
               Commissioner of Internal Revenue
                       Attention: CC:PA
                1111 Constitution Avenue, N.W.
                    Washington, DC 20224

                                                                                  3. Service Type                                             0 Priority Malt Express9
                                                                                  0 Adult Signature
            II IIIIIII IIII IIIIIll IllIIll IIII 111111111111111                  D Adult Signature Restricted Delivery
                                                                                  • Certlfled Mall®
                                                                                                                                              D Registered Mail™
                                                                                                                                              0 Registered Mail Real~cted
                                                                                                                                                  Defivery
              9590 9402 5883 0038 1905 35                                         0 Certified Mall Restricted Oellvery                        ...Return Receipt for
                                                                                                                                                 Me<chandlse
      -::--:~-:-::-:----:--:::----:---:----:---,-------1 0 Conec:t on Delivery
       2. Article Number (Transfer from service label)                            •-   Collect on Delivery Restricted Delivery 0 Signature Confirmation"'
                                                                                       ·nsured Mall                            D Signature Conf,rmotlon
                                                                                                                                                  Restricted Oetivery
        7018 1830 DODD 2 335 34 6 4                                                     =1MaJIRastrlctedDellve,y

       PS Form            , July 2015 PSN 7530-02-000-9053                                                                                   Domestic Return Receipt                                       I
                                                                                                                                                                                                         --1
                                                                         ·:~~ :~_• .. .,...-:1;r,· . ~   ,1~·- · • . - -   r"=~• .-i:. •~1, ~ ;r:•~-;                            ,f= ..~~4';.,,.--,~r;
                                                                                                                                                        ~~.r-•-~;-it -.,_ "l·..,__
                                                                            .U.S;: P.ostal :Sery_1c.~Y.•,;;.~:;.;·;·~\.. ',:                                                  ,'. \. ~              1

                                                                             CERTIFlg.PifVlAtl!:.®;.~.~C.~l~.T;.·.:. · '. '\:: ~--:~-t
                                                          ::r ::r            Domestic Mall Only :,.-1 :;"._..'!'!""•. .,.:~'.J ~~;~~'.-!.~. ~-,:'. • ·~ ;.... J
                                                          ...D ..a
                                                          ::r ::r
                                                          rn rn
                                                          ~ ~
                                                          m m           b-=-..-==---------.------
                                                                        Certified Mail Fee
                                                                                                  -;---'
                                                          m rn           $     3. 65
                                                          ru ru i;,,;,
                                                                    ra,.;,.;.er,:T.:::::0-
                                                                                       &1!:ees=-(checl<==bo,(.:::-::-=,..;-:;'l,l
                                                                                                                               ~•.=;;:;;;;;;;;;.,-\
                                                                                                                                  .,_,.to,
                                                                             ~Alcolpl.__,                                     $ _.'--.!..·~~
                                                                                                                                          :._
                                                          Cl
                                                          Cl
                                                                   •         0   Return Receipt (-..,le)                       $-   -    -    -                       Postmark
                                                          Cl Cl
                                                             Cl              O Cortlflod Moll ReslJ1eled Dollw,y               $ _ __         _                           Here
                                                          •        •         0-«Slpll.nRoq.hd                                  $_   _    _    _
                                                                             • -Slgnah,rv Rtolllcted                Delwfy $
                                                          c:J      Cl
                                                          m rn
                                                          cQ       cQ
                                                          .-'I r-'I                                                  Commissioner of Internal Revenue
                                                          cQ       cQ                                                        Attention: CC:PA
                                                           r-'I .-'I                                                  1111 Constit ution Avenue, N.W.
                                                           c:J     •       'Si;seliiiiifl,pfiilo.
                                                           r-- I'-                                                        Washington, DC 20224

                                                                            PS FQrn1 3800,               April 2015 PSN 7530,02 ooo;'.!iD47 . •         , See .Reverse lot lnstruollons
Case 1:21-cv-00016-EGS
                     USPSDocument
                         TRACKING # 9 Filed 01/27/21 Page 4 of 5                                                                                                          ii

                                                                                                             Ill II I
                i                                                                                                                          First-Class Mail               I
                f                                                                                                                          Postage & Fees Pa id           I
                I                                                                                                                          USPS                           I
            I
                f           llllllll11111111111111111HI11111111111                                                                         Permit No. G-10                I
                                                                                                                                                                          I
            I            9590 940 2 5883 0038 1905 35                                                                                                                     f
            I                                                                                                                                                             I
                      United States                           0
                                                                  Sender: Please print your name, address. and ZIP+4® in this boxo                                        I
            I         Postal Service                                                                                                                                  I
            f                                                                                                                                                         I
            I                                                                   Buchalter                                                                             I
        I                                                                                                                                                             I
        I
        !
                                                                                18400 Von Karm~n Ave                                                                  I
                                                                                                                                                                      I
        '
                                                                                Suite 800                                                                             I
        I                                                                                                                                                             I
        I                                                                       kviua, CPdJ2612                                                                    I
        f                                                                                                                                                         I
       I                                                                                                                                                          I
       I                                                                                                                                                          I
                                                                                                                                                                  I
                                                                                                                                                                  I
                    S"'5"V\ -8.                                                                                                                                   I
                                                                                                                                                                  I
                                                                                                                                                                  i
                        Certified Mail service provides the following benefits:
                        • A recelpt(lhlsportlon of U1e Certified Mail label). ~       for an electronic return receipt, ~ee a retal!
                        • A unique Identifier tor your mallplece.                     associate tor assistance. To receive a duplicate
                        • Electronic venflcaUon of delivery or attempted    r         return receipt for no addlUonal tee, present this
                          delivery.                                           ~       USPS®-postmarked Certilled Mail receipt to the
                        • Arecord of delivery Qncludlng tho recipient's ,s retail associate.
                          signature) that Is retained by the Postal Service""' • Restricted delivery service, wh(ch provides
                          for a specified period.                             S delivery to the addressee _spec,lled by name, or
                                                                                      to tho addressee's auU10nzed agent.
                        Important Reminders:                                \I\ -.Adult signature service, which requires the
                        • You may purchase Certified Mall sorvk:e with                slgnee to be at least 21 years of age (not
                          First-Class Maire, First-Class Package Servicee,            availableat retail).
                          or Priority Mair- service.                                • Adult signature restricted delivery service, which
                        a Cortifled Mail service Is nolavallablo for         {.,.     requires the slgnee to be at least 21 years of age
                          International mall.                                         8lld provides delivery to the addressee specified
                        • Insurance coverage Is no/available for purchase    ,l       by name, orto theaddressee's authorized agent
                          with eertmed Mall service. However, the purchaae-" (not available at retail).
                          of Certified Mall service does not challge the       ~ To ensure that your Certified Mall receipt Is
                          insurance coverage automatically Included with .,S accepted as legal proof of malling It shOuld bear a
                          certain Priolily Mall Items.                         I..) USPS postmark. If you would like ~ postmark on
                        • For all additional fee, 8lld with a proper           ~ this Certified Mall receipt, please,present your
                          endorsement on the mallplece, you may requestca Certified Mail Item at a Post Offlcew for
                          the following services:                                   postmarking. If you don't need a postmark on this
                          • Return receipt service, which provides a record         Certilled Mall receipt, detacil the barcoded portion
                            or delivery (Including the recipient's signature).  u   of this label, affix It to the mailplece, apply
                            You C8ll request a hardcopy return receipt or 811 ~ appropriate postage, and deposit 1ho mailplece.
                            electronic version. For a hardcopy return receipt,
                            complete PS Fonn 3811, OomesYcReturn
                            Receipt; attach PS Form 3811 to your mallpiece; IMPORTANT: Save this receipt for your records,
                        PS Form 3800, Aprll 2015 (R..,.,.•J PSN 7530-02-000-9047
                                ·• ..         • I , flt   It
                                                  ' ' • •:
Case 1:21-cv-00016-EGS Document 9 Filed 01/27/21 Page 5 of 5
                               PZ:COl )0 'Uolau14seM
                           .M.N 'anua1111 uoiinmsuoJ rnr
                                                               :<?.tY..:t&.P.'!_"./'!~!1$. •""1,, •-.J
                                   ltd:)) :uo1luaiw                                        1:-' I 1:-'
                         anua11a~ feUJalUJ JO Jc}UO!SS!WWO~    ~o~ '1/. $$1 ,-,
                                                                              OJ. /U9S O, 1, 0,



                                                                            I,,,
                                                               pue eBeiso~ 1uio.1 I:-' ' 1:-'
                                                                     06                  0,
                                                                                         ww
                                                                                                 0,

                                                                                         Cl     •
                            8181-f
                                                                                         •    : a
                          )jJIIWJSOd
                                                                                        Cl
                                                                                        CJ · Cl
                                                                                                •
                                                                                        CJ i Cl

                                                                                        n.,' 11.J
                                                                                        w w
                                                                                        LJ.Jw
                                                                                       l.n lr1
                                                                                       lJ.J   w
                                                                                      ..r ..r
                                                                                      rr; rr
                                                                                      ..r ..r




                                       00
                                       g




               z
              .=E


                                                                               I'




                                                                                       •l;i
                                                                                                ,,:


                                                                                                               .
                                                                                             .B.w        ~ ,
                                                                                        oo~ ~            g
                                                                                        <O     ...    11) @
                                                                                                          ,;!

                                                                              !        !i 111 ~
                                                                                       :CIl !
                                                                                        IV
                                                                                        ...   Q0         C/l



                                                                              I                            _       !
